     Case 1:15-cv-08083-RMB-AMD Document 180 Filed 10/28/19 Page 1 of 1 PageID: 4349


                          UNITED STA TES DISTRICT Co UR T
                                                     OF NEW JERSEY_________



                                                                        ORDER ON APPLICATION
                   La Mecia Ross-Tiggett                                TO PROCEED WITHOUT
                                                                        PREPAYMENT Of FEES
                                                                        ON THE APPEAL
                                 V.

                                                                        Case Number: l5cv$083(RMB)
                   Reed Smith, LLP, et at


        Having considered the application to proceed without prepayment of fees under 2$ U.S.C. 1915;


        IT IS ORDERED that the application is:

D   GRANTED,        and the appeal may be filed without prepayment of fees;


D   DENIED under 28U.S.C. 1915 (c ), appeal not taken in good faith

        or
    /
I’DENIED         for the following reason(s):
             A

        PL&i?ttLL            2

                                      1J




                                                                                                                  /

ENTER this                                       day of                              ,   2019   at Camden, NJ

                                                         f
                                                  L       -



                                                Signature of Judicial Officer

                                                Renee Marie Bumb, U.S.D.J.

                                                Name and Title of Judicial Officer                           //

                                                                                                        V.




                                                                                     ,
                                                                                           4i9
             %
